Title: [Diary entry: 28 March 1788]
From: Washington, George
To: 

Friday 28th. Thermometer at 40 in the Morning—51 at Noon And 50 at Night. Wind at So. Wt. all day and in the evening very high—day clear. Visited all the Plantations. In the Neck, Plowing, Sowing (Oats & Grass seeds) fencing & picking up Corn Stalks. Conceiving that putting in Grass Seeds before harrowing across with the dble. harrows, buried them to deep, I ordered the Grain should be first harrowed in & cross harrowed and then the Seeds sown & run over with a bush harrow & afterwards rolled. At Muddy hole did the same where the efficacy of the measure & consequence of harrowing in with an Iron tined harrow the Grass seeds may be seen—the So. E. Corner of the ground as far & rather beyond the old farm pen being put in, in this manner. As was those in the Neck in which Spotswoods Oats were sown on the No. side of the West cut. At Dogue run, the Plows, yesterday finished plowing for Oats and went to breaking up the ground between fields No. 5 & 6. The Women having also hoed up the ground below the Meadow, were employed in doing the like in a slash in field No. 5. Sowing & harrowing Oats as usual. At French’s began yesterday to harrow & Sow Oats—the other hands filling gullies in the lower meadow.  At the Ferry, Sowing & harrowing in Oats. The plows went on thursday to finish breaking up field No. 2 for Corn & were employed there to day—and the women were hoeing the slash in the same field. Mr. & Mrs. L. Washington dined here, & returned afterwards.